Title: To George Washington from Caleb Gibbs, 24 October 1785
From: Gibbs, Caleb
To: Washington, George



My Dear General
Boston Octobr 24th 1785.

The uneaqual distribution of this worlds goods amongst mankind make it necessary for those in a dependent Line to look

seriously about them for the mere comforts and necessaries of life, and more particularly when necessity spurs on the subject.
Weavering fortune some times smiles on those (perhaps) lest deserving, in consequence of which makes them happy in this life, with a competency sufficient, to set themselves down in the lap of ease and Independence, while others is carried away with the current of shagreen and disappointment.
This is the case with many of my worthy Brother Officers who have left service, and I will candidly confess, I feel the force of the argument myself, for when thinking to retire from the Feild of Glory after having been instrumental in the establishment, of the Liberties, and Independence of my Country, to be obliged to part with my notes at two shillings in the pound (which is the current price they sell for here & which I have received from the public as silver and Gold) makes my blood thrill thro my veins.
This necessity obliges me to live œconomical in every instance, and to part with no more of my securities than my wants immediately call for, yet trusting, if possible to survive a few years longer, that this Country cannot but make good the money paid to their Army.
Since the dissolution of the Regiment Commanded by Genl Jackson (in which I had the honor to be arranged) I have been floating about from Philadelphia to New Hampshire, negociating a little business partly on Commission, and have never determined to fix muself till within these few months. The unsettled state in which I have lived has occasioned my being totally seperated from my baggage, and since I have collected it, in perusing my papers I find a ballance due me from the United States of 1603 continental dollars, which I borrowed, and lent principally in the month of Octobr 1780, for the use of the Commander in Chiefs family. This your Excellency will easily find by stating the foot of the Account of Expences at the time I left your family, with the monies drawn and received by me; No monies could be obtained from the Pay Master General in all the month of Octobr and in fact none from the public, except of Colo. Pickering of whom on the 15th of Novembr I received 1,000 dollars which was the last sum I received from the public. On the 28th of Novr we went into winter quarters, On the 15th of Decr I went on furlough and returned to Head Quarters, On the 21st

of April following and Joined my Regiment the 23d of the same month the day which I gave your Excellency the Books and papers.
Those papers alluded too I have never seen from the time I Joined my regiment till with these few months past, and altho the ballance is intrinsickly small, yet it will be of great service to me, and if any person who has been a Creditor of the United States and can call on them for any ballance no one can do it with more propriety than the American Officers and Soldiers.
If your Excellency agrees with me as I am fully persuaded you will, I will thank you to transmit me a Certificate by an early conveyance, that it may be presented the board of Treasury for payment after they have liquidated the sum agreable to the scale of depreciation between the 4th and 28th of Octobr 1780. If your Excellency directs to me at this place your Letter will find me here, as I shall not leave this Capital but for a few days this winter.
My Love and regard for you and Mrs Washington has several times prompt me the last season to undertake a visit to Mount Vernon but on reconnoitreing my finances I have found it impossible to attempt the march. Therefore I could only offer you to heaven for the best of protections in this life, and the full enjoyment and fruition of Happiness in that which is to come.
Continental as well as State bodies too soon forget their esteem for those they expressed freindship for when in hour of danger, particularly this State, not one Officer since the dissolution of the American Army has been appointed to any post of profit and I beleive with propriety I may venture to assert will not be till they totally eradicate the Idea of his ever being a Continental Officer.
Congress in like manner soon forgot their promise to your Excellency at the time you took leave of them when they told you that those Gentlemen who had been nigh your person thro’ the principal dangers of the War should be remembered on some future day (or in words to this effect) that day is far distant for some I fear and which is honesty to confess is somewhat mortifying more especially when we see those who were only Soldiers of a day filling posts of honor and profit.
I beg your Excellency to offer me in most respectful terms to Mrs Washington and family, and all those who ever ask after me.

I have the honor to be With the most profound respect And Esteem Your Excellency’s Most Obedient and most humble Servant

C. Gibbs

